Case 9:20-cv-81137-WPD Document 61 Entered on FLSD Docket 07/20/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-81137-CIV-DIMITROULEAS
  LINDA HAMILTON,

         Plaintiffs,

  v.

  NATASHA SHEPARD and CITIBANK,

        Defendants.
  ___________________________________/

                 ORDER APPROVING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE is before the Court on Defendant’s Motion to Dismiss [DE 50],

  Defendant’s Motion to Vacate Entry of Default Judgment [DE 51], Plaintiff’s Motion to Change

  Venue [DE 52], Plaintiff’s Motion to Object Order to Vacate and order to grant Summary

  Judgement [DE 57] and the Report and Recommendation of Magistrate Judge William

  Matthewman (the “Report”) [DE 59]. The Court has conducted a de novo review of the Report

  [DE 59] and Plaintiff’s Notice of Appeal [DE 60]. The Court is otherwise fully advised in the

  premises.

         A party seeking to challenge the findings in a report and recommendation of a United

  States Magistrate Judge must file “written objections which shall specifically identify the

  portions of the proposed findings and recommendation to which objection is made and the

  specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006)

  (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)). “It is critical that the objection be

  sufficiently specific and not a general objection to the report.” Macort, 208 F. App’x at 784

  (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). If a party makes a timely and specific
Case 9:20-cv-81137-WPD Document 61 Entered on FLSD Docket 07/20/2021 Page 2 of 4




  objection to a finding in the report and recommendation, the district court must conduct a de

  novo review of the portions of the report to which objection is made. Macort, 208 F. App’x at

  783-84; see also 28 U.S.C. § 636(b)(1). The district court may accept, reject, or modify in whole

  or in part, the findings or recommendations made by the Magistrate Judge. Macort, 208 F. App’x

  at 784; 28 U.S.C. § 636(b)(1).

         In response to the Report entered by Judge Matthewman, Plaintiff filed a “Notice of

  Appeal” on July 19, 2021. [DE 60]. This Notice of Appeal merely gives this Court notice that

  Plaintiff is appealing Judge Matthewman’s Order and asks the Court to “accept and review all

  findings in this matter according to Fed. R. App. P 4(c)(1).” [DE 60]. Judge Matthewman

  informed Plaintiff in his Report that “[t]he parties shall have fourteen (14) days from the date of

  being served with a copy of this Report and Recommendation within which to file written

  objections, if any, with United States District Judge William P. Dimitrouleas. Failure to file

  objections timely shall bar the parties from a de novo determination by the District Judge of an

  issue covered in the Report and Recommendation and shall bar the parties from attacking on

  appeal unobjected-to factual and legal conclusions contained in this Report and

  Recommendation….”

         While Plaintiff failed to object to specific factual and legal conclusions as required in

  filing an objection to a Magistrate Judge’s report and recommendation, the Court has conducted

  a de novo review of the Report. The Court agrees with the analysis and conclusions set forth in

  Magistrate Judge Matthewman’s well-reasoned Report.

         It appears clear to the Court that Defendants’ were never properly served in compliance

  with Federal Rule of Civil Procedure 4, and, accordingly, the final default judgment must be
Case 9:20-cv-81137-WPD Document 61 Entered on FLSD Docket 07/20/2021 Page 3 of 4




  vacated. Further, the Court agrees with Magistrate Judge Matthewman that the complaint fails to

  state a claim against “Citibank” or Defendant Shepard.

         For the foregoing reasons, the Court will adopt the Report, dismiss Plaintiff’s claims, and

  grant Plaintiff leave to file an amended complaint on or before August 2, 2021. The Court will

  also set a deadline for Plaintiff to timely serve the defendants with any amended complaint on or

  before September 2, 2021.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Report and Recommendation [DE 59] is hereby ADOPTED and

                 APPROVED;

             2. The Notice of Appeal, construed as an Objection [DE 60] is OVERRULED;

             3. Defendants’ Motion to Vacate Entry of Default Judgment [DE 51] is

                 GRANTED; the Amended Final Default Judgment [DE 45] is VACATED and

                 SET ASIDE; the entry of the Clerk’s default [DE 36] is VACATED and SET

                 ASIDE;

             4. Defendants’ Motion to Dismiss [DE 50] is GRANTED; Plaintiff’s Complaint

                 [DE 1] is DISMISSED without prejudice; Plaintiff is granted leave to file an

                 amended complaint on or before August 2, 2021. Plaintiff must properly serve

                 any defendant with any amended complaint on or before September 3, 2021.

             5. Plaintiff’s Motion to Change Venue [DE 52] is DENIED as moot; Plaintiff can

                 renew any argument raised, if necessary, after filing a valid complaint and

                 performing proper service over any defendant.

             6. To the extent Plaintiff’s “Motion to Object Order to Vacate and order to grant

                 Summary Judgement” [DE 57] seeks relief, it is DENIED without prejudice;
Case 9:20-cv-81137-WPD Document 61 Entered on FLSD Docket 07/20/2021 Page 4 of 4




                 Plaintiff can renew any argument raised, if necessary, after filing a valid

                 complaint and performing proper service over any defendant;

             7. Plaintiff’s failure to timely file an amended complaint or to timely and properly

                 serve any defendant with process may result in the Court closing this case without

                 further notice.

             8. The Clerk is DIRECTED to mail a copy of this Order to the parties at the address

                 listed below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 19th day of July, 2021.




  Copies furnished to:
  All Counsel of Record

  Linda Hamilton
  11192 Tangerine Blvd.
  West Palm Beach, FL 33412
